Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Reissue: Non-Final Office Action
Procedural Posture
On 10/3/2017:	U.S. Patent 9,777,055 issued to Fertala et al. with claims 1-20.  
On 10/2/2019:	Applicants filed U.S. Reissue Patent Application 16/590,929 for U.S. Patent 9,777,055.  

AIA  STATUS
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is being examined under the pre-AIA  first to invent provisions.  

Ongoing Duty To Disclose
Applicant(s) is/are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9,777,055 is or was involved.  These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.  

Status of the Claims
Claims 2-5, 10, and 12-20 are currently pending and are the subject of this Office Action.  Claims 1-20 were originally issued in U.S. Patent 9,777,055.  This is the first 

Information Disclosure Statement
The references cited on the information disclosure statement(s) dated 1/20/21 were considered and have been made of record to the extent that each was provided.  

Official Gazette Publication
The Official Gazette (O.G.) publication date for this reissue application was Oct. 29, 2019.  

Defective Declaration/Oath
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because claim 3 is stated to be a broadened claim, but the declaration statement does not sufficiently explain how claim 3 has been broadened.  The statement regarding broadened claim 3 in the declaration is not sufficiently specific as it does not identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  Stating that claim 3 is broadened by writing it in independent form is not sufficient to explain how claim 3 has been broadened because applicants have not pointed out what the original claims lacked that the newly added claim(s) has, or vice versa.  Applicants are advised that they must be specific in pointing out these differences (i.e., the new or deleted features) and in explaining how they broaden the claims.  
In this case, reissue claim 3 is narrower than patented claim 1 in some aspects, but broader in other aspects.  Specifically, reissue claim 3 no longer allows for humanized or single-chain antibodies, which makes it narrower than patented claim 1 in those 
See MPEP § 1414 I and II, which state, in relevant part: 
…applicant needs to state all the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.

What is needed for the oath/declaration statement as to error is the identification of “at least one error” relied upon.  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  

It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

A statement in the oath/declaration of "…failure to include a claim directed to…" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

CLAIM REJECTIONS - 35 USC § 251
Claims 2-5, 10, and 12-20are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office Action.  

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) 35 USC § 112 (4th Par.)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 recites "a chimeric antibody or fragment of a chimeric antibody, which fragment binds the C-terminal telopeptide of the α2(I) chain of human collagen."  Claim 2 depends from claim 3.  However, claim 3 already recites all the limitations of claim 2.  Namely, claim 3 requires a chimeric antibody or a fragment of said chimeric antibody which binds the C-terminal telopeptide of the α2(I) chain of human collagen.  Thus, claim 2 does not add any limitation that is not already present in claim 3, and thus fails to further limit claim 3.  
Applicants are required to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Conclusion
Claims 2-5, 10, and 12-20 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached at (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
All correspondence relating to this reissue proceeding should be directed to:
By EFS: 	Registered users may submit via the electronic filing system EFS-Web at:
https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax: 		(571)-273-9900

By mail to: 		Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand: 		Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314




/Kevin S Orwig/
          Patent Reexamination Specialist, AU 3991   

	/Padmashri Ponnaluri/
	Patent Reexamination Specialist, AU 3991    

	/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991